DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of following informalities:
The abstract of the disclosure is objected to because it contains the phrases, “Aspects of the subject disclosure may, for example,“ (line 1), “Other embodiments” (last two lines) or the like, which can be implied.  See MPEP § 608.01(b):
It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
Appropriate correction is required.

Claim Objections
Claims 1-20 are objected to because of the following informality:  
Claim 1 recites, “multiple user equipment (UEs)” (line 4). It is suggested to replace it with “multiple user equipments (UEs)” for clarity. Claims 11 and 16 are objected to at least based on a similar rational applied to claim 1.
Claim 14 recites, “in Mu-MIMO” (line 3). It is suggested to replace it with “in the Mu-MIMO” for clarity. 
Claim 15 recites, “a throughput” (line 1). It is suggested to replace it with “the throughput” for clarity. 
Claims 2-10, 12-15 and 17-20 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 16 recites, “identifying .. that a throughput of the first UE is less than a particular threshold and is located at or within a threshold distance from an edge of the cell” (lines 6-7). It is unclear in what relationship “is located at or within a threshold distance from an edge of the cell” is associated with “throughput” or “the first UE”. In other words, does it mean that “a throughput .... is located at or within a threshold distance from an edge of the cell” or “the first UE .... is located at or within a threshold distance from an edge of the cell”?  For the sake of examination purpose only, it is interpreted as best understood.
Claims 17-20 are also rejected since they are directly or indirectly dependent upon the rejected claims, as set forth above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 and 11-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of copending Application No. 17/376,762 (dated 09/02/2022, hereinafter, “Tsui’762”) in view of Huang et al (US Publication No. 2013/0229941). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
It is noted that the applicant filing of the copending Application No. 17/376,762 is voluntary and not the direct, unmodified result of restriction requirement under U.S.C. 121 (i.e., without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent.

Regarding claim 1, Tsui’762 discloses, a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations [see, claim 1], the operations comprising: 
obtaining spatial separability data for multiple user equipment (UEs) being served in a cell, wherein the spatial separability data relates to a correlation coefficient associated with a first UE of the multiple UEs and a second UE of the multiple UEs [see, claim 1]; 
determining whether the correlation coefficient associated with the first UE and the second UE satisfies a correlation threshold [see, claim 1]; and 
based on a first determination that the correlation coefficient satisfies the correlation threshold, causing a scheduling priority for the first UE to be increased [see, claim 1].  
Tsui’762 does not explicitly disclose (see, emphasis), identifying that the first UE is experiencing decreasing throughput; responsive to the identifying that the first UE is experiencing decreasing throughput, causing a scheduling for the first UE.
However, Huang discloses, 
identifying that the first UE is experiencing decreasing throughput; responsive to the identifying that the first UE is experiencing decreasing throughput, determining whether the correlation coefficient [FIG. 4; ¶0036-0037 and 0043-0046, determining if the first imperfection of CSI (note that the first imperfection of CSI is determined by a ratio of received NACK messages to received ACK messages (i.e., reciprocal of throughput)) of UE1 is above 1st threshold (i.e., experiencing decreasing throughput; note that since the first imperfection of CSI/the ratio of received NACK messages to received ACK messages is a reciprocal of the throughput as set forth above, the first imperfection of CSI being above 1st threshold is considered as the throughput experiencing decreasing throughput); output = Y at step 430 of FIG. 4, goes to step 450 where the spatial correlation between the first UE and the at least second UE is estimated/determined].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Tsui’762 to include the above-mentioned features, as taught by Huang because it would provide the system with the enhanced capability of improving MIMO performance by reducing interference between co-scheduled UEs in a more efficient manner [¶0023 of Huang].

Regarding claim 2, Tsui’762 further discloses, wherein the determining whether the correlation coefficient satisfies the correlation threshold comprises determining whether the correlation coefficient is less than or equal to the correlation threshold [see, claim 2].  

Regarding claim 3, Tsui’762 further discloses, based on a second determination that the correlation coefficient does not satisfy the correlation threshold, preventing the scheduling priority for the first UE from being increased [see, claim 1]. 
 
Regarding claim 4, Tsui’762 further discloses, wherein the operations further comprise, based on a second determination that the correlation coefficient does not satisfy the correlation threshold, causing scheduling for the first UE to become de-prioritized [see, claim 1].  

Regarding claim 5, Tsui’762 further discloses, wherein the first UE is located at or within a threshold distance from an edge of the cell [see, claim 5].  

Regarding claim 6, Tsui’762 further discloses, wherein the correlation threshold is adjustable, and wherein increasing the correlation threshold enables more of the multiple UEs to be served simultaneously in the cell in multi-user (Mu)-multiple-input-multiple- output (MIMO) mode [see, claim 15].  

Regarding claim 7, Tsui’762 further discloses, wherein the operations further comprise identifying that a throughput demand of the second UE satisfies a throughput threshold, and wherein the determining whether the correlation coefficient satisfies the correlation threshold is further responsive to the identifying that the throughput demand of the second UE satisfies the throughput threshold [see, claim 7].  

Regarding claim 8, Tsui’762 further discloses, wherein the operations further comprise identifying that a signal associated with the second UE satisfies a signal quality threshold, and wherein the determining whether the correlation coefficient satisfies the correlation threshold is further responsive to the identifying that the signal associated with the second UE satisfies the signal quality threshold [see, claims 1 and 11].  

Regarding claim 9, Tsui’762 further discloses, wherein the spatial separability data comprises channel cross correlation that relates to channel estimations for the multiple UEs [see, claim 10].   

Regarding claim 11, Tsui’762 further discloses, a device, comprising: a processing system including a processor, wherein the processing system is communicatively coupled with a plurality of coherent modular antenna panels; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations [see, claim 11], the operations comprising: 
determining channel cross correlation information relating to a plurality of user equipment (UEs), wherein the channel cross correlation information comprises respective channel estimations for the plurality of UEs, and wherein the channel cross correlation information is normalized with a correlation coefficient associated with a first UE of the plurality of UEs and a second UE of the plurality of UEs [see, claim 11]; 
determining whether the correlation coefficient associated with the first UE and the second UE satisfies a correlation threshold [see, claim 11]; and
responsive to determining that the correlation coefficient does not satisfy the correlation threshold, preventing a scheduling priority for the first UE from being increased or causing scheduling for the first UE to become de-prioritized [see, claim 11].  
Tsui’762 does not explicitly disclose (see, emphasis), identifying that a throughput of the first UE satisfies a condition; based on the identifying that the throughput of the first UE satisfies the condition, determining channel cross correlation information.
However, Huang dislcoses, 
identifying that a throughput of the first UE satisfies a condition; based on the identifying that the throughput of the first UE satisfies the condition, determining channel cross correlation information [FIG. 4; ¶0036-0037 and 0043-0046, determining if the first imperfection of CSI (note that the first imperfection of CSI is determined by a ratio of received NACK messages to received ACK messages (i.e., reciprocal of throughput)) of UE1 is above 1st threshold (i.e., satisfies the condition); output = Y at step 430 of FIG. 4, goes to step 450 where the spatial correlation between the first UE and the at least second UE is estimated/determined].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Tsui’762 to include the above-mentioned features, as taught by Huang because it would provide the system with the enhanced capability of improving MIMO performance by reducing interference between co-scheduled UEs in a more efficient manner [¶0023 of Huang].


Regarding claim 12, Tsui’762 further discloses, wherein the determining whether the correlation coefficient satisfies the correlation threshold comprises determining whether the correlation coefficient is less than or equal to the correlation threshold [see, claim 2].  

Regarding claim 13, Tsui’762 further discloses, wherein the plurality of UEs is being served in multi-user (Mu)- multiple-input-multiple-output (MIMO) mode [see, claim 14].  

Regarding claim 14, Tsui’762 further discloses, wherein each modular antenna panel of the plurality of coherent modular antenna panels comprises a respective group of antenna elements, resulting in a multiple groups of antenna elements, and wherein the plurality of UEs is being served in Mu-MIMO mode via the multiple groups of antenna elements [see, claim 15].  

Regarding claim 15, Tsui’762 in view of Huang discloses, all the limitations of claim 11 as set forth above, and Huang further discloses, monitoring a throughput of the first UE [FIG. 4; ¶0036-0037 and 0043-0046, determining if the first imperfection of CSI (note that the first imperfection of CSI is determined by a ratio of received NACK messages to received ACK messages (i.e., reciprocal of throughput)) of UE1 is above 1st threshold; note that the determining requires monitoring], and wherein the identifying that the throughput of the first UE satisfies the condition is based on the monitoring the throughput of the first UE [FIG. 4; ¶0036-0037 and 0043-0046, determining/identifying if the first imperfection of CSI (note that the first imperfection of CSI is determined by a ratio of received NACK messages to received ACK messages (i.e., reciprocal of throughput)) of UE1 is above 1st threshold; note that the determining requires monitoring, thus the determining/identifying is based on the monitoring].  

Regarding claim 16, Tsui’762 further discloses, a method, comprising: 
receiving, by a processing system including a processor, channel cross correlation data relating to multiple user equipment (UEs) being served in a cell, wherein the channel cross correlation data comprises a correlation coefficient associated with a first UE of the multiple UEs and a second UE of the multiple UEs [see, claim 16]; 
determining, by the processing system, whether the correlation coefficient associated with the first UE and the second UE satisfies a correlation threshold [see, claim 16]; and 
based on a first determination that the correlation coefficient satisfies the correlation threshold, permitting, by the processing system, a scheduling priority for the first UE to be increased [see, claim 16].
Tsui’762 does not explicitly disclose (see, emphasis),  identifying ... that a throughput of the first UE is less than a particular threshold and is located at or within a threshold distance from an edge of the cell; responsive to the identifying that the throughput of the first UE is less than the particular threshold and is located at or within the threshold distance from the edge of the cell, determining correlation coefficient.
However, Huang discloses, identifying ... that a throughput of the first UE is less than a particular threshold; responsive to the identifying that the throughput of the first UE is less than the particular threshold, determining correlation coefficient [FIG. 4; ¶0036-0037 and 0043-0046, determining if the first imperfection of CSI (note that the first imperfection of CSI is determined by a ratio of received NACK messages to received ACK messages (i.e., reciprocal of throughput)) of UE1 is above 1st threshold (i.e., is less than the particular threshold; note that since the first imperfection of CSI/the ratio of received NACK messages to received ACK messages is a reciprocal of the throughput as set forth above, the first imperfection of CSI being above 1st threshold is considered as the throughput being below a particular threshold corresponding to the 1st threshold); output = Y at step 430 of FIG. 4, goes to step 450 where the spatial correlation between the first UE and the at least second UE is estimated/determined].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Tsui’762 to include the above-mentioned features, as taught by Huang because it would provide the system with the enhanced capability of improving MIMO performance by reducing interference between co-scheduled UEs in a more efficient manner [¶0023 of Huang].  

Regarding claim 17, Tsui’762 further discloses, wherein the determining whether the correlation coefficient satisfies the correlation threshold comprises determining whether the correlation coefficient is less than or equal to the correlation threshold [see, claim 17].  

Regarding claim 18, Tsui’762 further discloses, based on a second determination that the correlation coefficient does not satisfy the correlation threshold, preventing the scheduling priority for the first UE from being increased [see, claim 16].  

Regarding claim 19, Tsui’762 further discloses, based on a second determination that the correlation coefficient does not satisfy the correlation threshold, causing scheduling for the first UE to become de-prioritized [see, claim 16].  

Regarding claim 20, Tsui’762 further discloses, wherein the multiple UEs are being served in the cell in multi- user (Mu)-multiple-input-multiple-output (MIMO) mode [see, claim 20].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bontu et al (US Publication No. 2022/0124731) in view of Huang et al (US Publication No. 2013/0229941).

Regarding claim 1, Bontu teaches, a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations [¶0071 and 0137-0138, a computer readable memory/storage medium comprising computer program that when executed by a processor 70, causes actions], the operations comprising: 
obtaining spatial separability data for multiple user equipment (UEs) [FIGS. 7-9; ¶0083, (network node 16) estimates/obtains spatial transmission information (STI) and determines separability among the plurality of wireless devices 22 (i.e., multiple UEs) based on the estimated STI (S134 and S136)], wherein the spatial separability data relates to a correlation coefficient associated with a first UE of the multiple UEs and a second UE of the multiple UEs [FIGS. 7-9; ¶0083-0086, the spatial separability includes computing a correlation between the STIs of any two wireless devices 22 (note that one of the two wireless devices is considered as the claimed first UE)]; 
determining whether the correlation coefficient associated with the first UE and the second UE satisfies a correlation threshold [FIGS. 7-9; ¶0083, 0087 and 0094-0095, checking if the comparison of the STIs on the correlation associated with the two wireless devices 22 (note that one of the two wireless devices is considered as the claimed first UE) satisfies a criterion threshold (or below a predetermined threshold)]; and 
based on a first determination that the correlation coefficient satisfies the correlation threshold [FIGS. 7-9; ¶0083-0086 and 0095-0096, based on the determined correlation of the STIs satisfies the criterion threshold], causing a scheduling priority for the first UE to be increased [FIGS. 7-9; ¶0083, 0087-0088 and 0094-0096, causing scheduling of the two wireless devices 22 on the same communication resources (i.e., scheduling priority for the first UE to be increased; note that the scheduling of the wireless devices 22 on the same communication resource is considered as that the wireless devices 22 including the wireless device corresponding to the claimed first UE is selected for coordinated transmission over other wireless device(s) which would not satisfy the criterion threshold)].
Although Bontu teaches, “obtaining spatial separability data for multiple user equipment (UEs)” and “determining whether the correlation coefficient associated with the first UE and the second UE satisfies a correlation threshold” as set forth above, Bontu does not explicitly teach (see, emphasis), multiple user equipment (UEs) being served in a cell ... identifying that the first UE is experiencing decreasing throughput; responsive to the identifying that the first UE is experiencing decreasing throughput, determining the correlation coefficient.
However, Huang teaches, 
multiple user equipment (UEs) being served in a cell [FIG. 2; ¶0006, multiple UEs 40, 50 and 60 are served by a base station/cell] ... identifying that the first UE is experiencing decreasing throughput; responsive to the identifying that the first UE is experiencing decreasing throughput, determining correlation coefficient [FIG. 4; ¶0036-0037 and 0043-0046, determining if the first imperfection of CSI (note that the first imperfection of CSI is determined by a ratio of received NACK messages to received ACK messages (i.e., reciprocal of throughput)) of UE1 is above 1st threshold (i.e., experiencing decreasing throughput; note that since the first imperfection of CSI/the ratio of received NACK messages to received ACK messages is a reciprocal of the throughput as set forth above, the first imperfection of CSI being above 1st threshold is considered as the throughput being experiencing decreasing throughput); output = Y at step 430 of FIG. 4, goes to step 450 where the spatial correlation between the first UE and the at least second UE is estimated/determined].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Bontu to include the above-mentioned features, as taught by Huang because it would provide the system with the enhanced capability of improving MIMO performance by reducing interference between co-scheduled UEs in a more efficient manner [¶0023 of Huang].

Regarding claim 2, Bontu in view of Huang teaches, all the limitations of claim 1 and particularly, "the determining whether the correlation coefficient satisfies the correlation threshold" as set forth above, and Bontu further teaches, determining whether the correlation coefficient is less than or equal to the correlation threshold [FIGS. 7-9; ¶0083, 0087 and 0094-0095, determining if the correlation of the STIs of the two wireless devices 22 is below a predetermined threshold].  

Regarding claim 3, Bontu in view of Huang teaches, all the limitations of claim 1 and particularly, "the operations” as set forth above, and Bontu further teaches, based on a second determination that the correlation coefficient does not satisfy the correlation threshold [FIGS. 7-9; ¶0083-0086 and 0095-0096, based on the determined correlation of the STIs does not satisfy the criterion threshold], preventing the scheduling priority for the first UE from being increased [FIGS. 7-9; ¶0083-0086 and 0095-0096, (the network node 16) does not schedule or omit (i.e., preventing) scheduling of the two wireless devices 22 on the same communication resources (i.e., scheduling priority for the first UE); note that the scheduling of the wireless devices 22 on the same communication resource is considered as that the wireless devices 22 including the wireless device corresponding to the claimed first UE is selected for coordinated transmission over other wireless device(s) which would not satisfy the criterion threshold)].  

Regarding claim 4, Bontu in view of Huang teaches, all the limitations of claim 1 and particularly, "the operations” as set forth above, and Bontu further teaches, based on a second determination that the correlation coefficient does not satisfy the correlation threshold [FIGS. 7-9; ¶0083-0086 and 0095-0096, based on the determined correlation of the STIs does not satisfy the criterion threshold], causing scheduling for the first UE to become de-prioritized [FIGS. 7-9; ¶0083-0086 and 0095-0096, (the network node 16) does not schedule or omit (i.e., de-prioritized) scheduling of the two wireless devices 22 on the same communication resources (i.e., scheduling priority for the first UE); note that the scheduling of the wireless devices 22 on the same communication resource is considered as that the wireless devices 22 including the wireless device corresponding to the claimed first UE is selected for coordinated transmission over other wireless device(s) which would not satisfy the criterion threshold)].

Regarding claim 6, Bontu in view of Huang teaches, all the limitations of claim 1 and particularly, "the correlation threshold" as set forth above, and Bontu further teaches, increasing the correlation threshold enables more of the multiple UEs to be served simultaneously in the cell in multi-user (Mu)-multiple-input-multiple-output (MIMO) mode [FIGS. 7-9; ¶0083, 0087-0088 and 0094-0096, when the determined correlation of the STIs is below a predetermined threshold, causing scheduling of the two wireless devices 22 on the same communication resources in MU-MIMO mode; note that it is implied that there could be more number of UEs to be scheduled for MU-MIMO as the predetermined threshold is increased], and Huang further teaches, wherein the correlation threshold is adjustable [¶0050, the threshold correlation value R1 is adapted].  

Regarding claim 7, Bontu in view of Huang teaches, all the limitations of claim 1 and particularly, "wherein the determining whether the correlation coefficient satisfies the correlation threshold is responsive to the identifying that the first UE is experiencing decreasing throughput" as set forth above, and Huang further teaches, identifying that a throughput demand of the second UE satisfies a throughput threshold [FIG. 4; ¶0036-0037 and 0043-0046, determining if the second imperfection of CSI (step 440); note that the second imperfection of CSI is determined by a ratio of received NACK messages to received ACK messages (i.e., reciprocal of throughput)) of UE2 is above 1st threshold (i.e., satisfies a throughput threshold); output = Y at step 430 of FIG. 4, goes to step 450 where the spatial correlation between the first UE and the at least second UE is estimated/determined], and wherein the determining whether the correlation coefficient satisfies the correlation threshold is further responsive to the identifying that the throughput demand of the second UE satisfies the throughput threshold [FIG. 4; ¶0036-0037 and 0043-0046, the estimating/determining whether the spatial correlation is below a 2nd threshold (i.e., satisfies the correlation threshold) is responsive to the second imperfection of CSI being determined to be above the 1st threshold].  

Regarding claim 8, Bontu in view of Huang teaches, all the limitations of claim 1 and particularly, "wherein the determining whether the correlation coefficient satisfies the correlation threshold is responsive to the identifying that the first UE is experiencing decreasing throughput" as set forth above, and Huang further teaches, identifying that a signal associated with the second UE satisfies a signal quality threshold [FIG. 4; ¶0036-0037 and 0043-0046, determining if the second imperfection of CSI (step 440) (note that the CSI includes channel quality indication (CQI) (¶0014)) is above 1st threshold (i.e., satisfies a signal quality threshold); output = Y at step 430 of FIG. 4, goes to step 450 where the spatial correlation between the first UE and the at least second UE is estimated/determined], and wherein the determining whether the correlation coefficient satisfies the correlation threshold is further responsive to the identifying that the signal associated with the second UE satisfies the signal quality threshold [FIG. 4; ¶0036-0037 and 0043-0046, the estimating/determining whether the spatial correlation is below a 2nd threshold (i.e., satisfies the correlation threshold) is responsive to the second imperfection of CSI being determined to be above the 1st threshold].  

Regarding claim 9, Bontu in view of Huang teaches, all the limitations of claim 1 and particularly, "the spatial separability data" as set forth above, and Bontu further teaches, wherein the spatial separability data comprises channel cross correlation that relates to channel estimations for the multiple UEs [FIGS. 7-9; ¶0083-0086 and 0095-0096, (network node 16) determines spatial separability on spatial transmission information (STI) for a  plurality of wireless devices 22 (i.e., multiple UEs); see ¶0084, the STI is an angle of arrival (AoA) or a set of power measurements of received signals (i.e., channel information) and see ¶0086, thus the determining of the spatial separability data includes determining channel information such as AoA or set of power measurement for the wireless devices 22. Thus, the determining of the separability on spatial transmission information (STI) is considered as determining channel cross correlation information (see also, ¶0114, “cross-transmission interference”) which relates to estimation of channel information such as AoA or set of power measurements].

Claims 5 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bontu et al (US Publication No. 2022/0124731) in view of Huang et al (US Publication No. 2013/0229941) and further in view of Shabtay et al (US Publication No. 2010/0234071).

Regarding claim 5, although Bontu in view of Huang teaches, all the limitations of claim 1 as set forth above, Bontu in view of Huang does not explicitly teach (see, emphasis), wherein the first UE is located at or within a threshold distance from an edge of the cell.  
However, Shabtay teaches, first UE is ... located at or within a threshold distance from an edge of a cell [¶0006, a throughput of UE is degraded at the cell edge]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Bontu in view of Huang with the teachings of Shabtay since such a modification would have involved the mere application of a known technique where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 16, Bontu teaches, a method, comprising: 
receiving, by a processing system including a processor [¶0071 and 0137-0138, by a processor 70 including STI unit 32], channel cross correlation data relating to multiple user equipment (UEs) [FIGS. 7-9; ¶0083-0086 and 0095-0096, receiving spatial separability on spatial transmission information (STI) for a  plurality of wireless devices 22 (i.e., a plurality of UEs); see ¶0084, the STI is an angle of arrival (AoA) or a set of power measurements of received signals (i.e., channel information) and see ¶0086, thus the determining of the spatial separability includes determining a spatial correlation between the STIs of any two wireless devices 22. Thus, the determining of the separability on spatial transmission information (STI) is considered as determining channel cross correlation information (see also, ¶0114, “cross-transmission interference”); further note that after determining the channel cross correlation information, the processor 70 is required to transmit/receive the determined information (to/from memory) for subsequent action(s); see below], wherein the channel cross correlation data comprises a correlation coefficient associated with a first UE of the multiple UEs and a second UE of the multiple UEs [FIGS. 7-9; ¶0083-0086 and 0095-0096, the determining of the spatial separability includes computing a correlation between the STIs of any two wireless devices 22 (note that one of the two wireless devices is considered as the claimed first UE)]; 
determining, by the processing system [¶0071 and 0137-0138, by the processor 70 including STI unit 32], whether the correlation coefficient associated with the first UE and the second UE satisfies a correlation threshold [FIGS. 7-9; ¶0083-0086 and 0095-0096, checking if the comparison of the STIs on the correlation associated with the two wireless devices 22 (note that one of the two wireless devices is considered as the claimed first UE) satisfies a criterion threshold (or below a predetermined threshold)]; and 
based on a first determination that the correlation coefficient satisfies the correlation threshold [FIGS. 7-9; ¶0083-0086 and 0095-0096, based on the determined correlation of the STIs satisfies the criterion threshold], permitting, by the processing system, a scheduling priority for the first UE to be increased [FIGS. 7-9; ¶0083, 0087-0088 and 0094-0096, causing scheduling of the two wireless devices 22 on the same communication resources (i.e., scheduling priority for the first UE to be increased; note that the scheduling of the wireless devices 22 on the same communication resource is considered as that the wireless devices 22 including the wireless device corresponding to the claimed first UE is selected for coordinated transmission over other wireless device(s) which would not satisfy the criterion threshold)].  
Although Bontu teaches, “receiving ... channel cross correlation data relating to multiple user equipment (UEs)” and “determining ... whether the correlation coefficient associated with the first UE and the second UE satisfies a correlation threshold” as set forth above, Bontu does not explicitly teach (see, emphasis), multiple user equipment (UEs) being served in a cell ... identifying ... that a throughput of the first UE is less than a particular threshold and is located at or within a threshold distance from an edge of the cell; responsive to the identifying that the throughput of the first UE is less than the particular threshold and is located at or within the threshold distance from the edge of the cell, determining correlation coefficient.
However, Huang teaches, multiple user equipment (UEs) being served in a cell [FIG. 2; ¶0006, multiple UEs 40, 50 and 60 are served by a base station/cell]... identifying ... that a throughput of the first UE is less than a particular threshold; responsive to the identifying that the throughput of the first UE is less than the particular threshold, determining correlation coefficient [FIG. 4; ¶0036-0037 and 0043-0046, determining if the first imperfection of CSI (note that the first imperfection of CSI is determined by a ratio of received NACK messages to received ACK messages (i.e., reciprocal of throughput)) of UE1 is above 1st threshold (i.e., is less than the particular threshold; note that since the first imperfection of CSI/the ratio of received NACK messages to received ACK messages is a reciprocal of the throughput as set forth above, the first imperfection of CSI being above 1st threshold is considered as the throughput being below a particular threshold corresponding to the 1st threshold); output = Y at step 430 of FIG. 4, goes to step 450 where the spatial correlation between the first UE and the at least second UE is estimated/determined].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Bontu to include the above-mentioned features, as taught by Huang because it would provide the system with the enhanced capability of improving MIMO performance by reducing interference between co-scheduled UEs in a more efficient manner [¶0023 of Huang].
Although Bontu in view of Huang teaches, “identifying ... that a throughput of the first UE is less than a particular threshold; responsive to the identifying that the throughput of the first UE is less than the particular threshold” as set forth above, Bontu in view of Huang does not explicitly teach (see, emphasis), the first UE is ... located at or within a threshold distance from an edge of the cell.
However, Shabtay teaches, first UE is ... located at or within a threshold distance from an edge of a cell [¶0006, a throughput of UE is degraded at the cell edge]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Bontu in view of Huang with the teachings of Shabtay since such a modification would have involved the mere application of a known technique where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 17, Bontu in view of Huang and Shabtay teaches, all the limitations of claim 16 and particularly, “the determining whether the correlation coefficient satisfies the correlation threshold " as set forth above, and Bontu further teaches, determining whether the correlation coefficient is less than or equal to the correlation threshold [FIGS. 7-9; ¶0083, 0087 and 0094-0095, determining if the correlation of the STIs of the two wireless devices 22 is below a predetermined threshold].  

Regarding claim 18, Bontu in view of Huang and Shabtay teaches, all the limitations of claim 16 as set forth above, and Bontu further teaches, based on a second determination that the correlation coefficient does not satisfy the correlation threshold [FIGS. 7-9; ¶0083-0086 and 0095-0096, based on the determined correlation of the STIs does not satisfy the criterion threshold], preventing the scheduling priority for the first UE from being increased [FIGS. 7-9; ¶0083-0086 and 0095-0096, (the network node 16) does not schedule or omit (i.e., preventing) scheduling of the two wireless devices 22 on the same communication resources (i.e., scheduling priority for the first UE); note that the scheduling of the wireless devices 22 on the same communication resource is considered as that the wireless devices 22 including the wireless device corresponding to the claimed first UE is selected for coordinated transmission over other wireless device(s) which would not satisfy the criterion threshold)].  

Regarding claim 19, Bontu in view of Huang and Shabtay teaches, all the limitations of claim 16 as set forth above, and Bontu further teaches, based on a second determination that the correlation coefficient does not satisfy the correlation threshold [FIGS. 7-9; ¶0083-0086 and 0095-0096, based on the determined correlation of the STIs does not satisfy the criterion threshold], causing scheduling for the first UE to become de-prioritized [FIGS. 7-9; ¶0083-0086 and 0095-0096, (the network node 16) does not schedule or omit (i.e., de-prioritized) scheduling of the two wireless devices 22 on the same communication resources (i.e., scheduling priority for the first UE); note that the scheduling of the wireless devices 22 on the same communication resource is considered as that the wireless devices 22 including the wireless device corresponding to the claimed first UE is selected for coordinated transmission over other wireless device(s) which would not satisfy the criterion threshold)].  

Regarding claim 20, Bontu in view of Huang and Shabtay teaches, all the limitations of claim 16 as set forth above, and Bontu further teaches, wherein the multiple UEs are being served in the cell in multi-user (Mu)-multiple-input-multiple-output (MIMO) mode [FIGS. 7-9; ¶0083, 0087-0088 and 0094-0096, the wireless devices 22 being scheduled 22 on the same communication resources in MU-MIMO mode].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bontu et al (US Publication No. 2022/0124731) in view of Huang et al (US Publication No. 2013/0229941) and further in view of Marupaduga et al (US Patent No. 11252637).

Regarding claim 10, although Bontu in view of Huang teaches, all the limitations of claim 1 as set forth above, and Bontu further teaches, UEs for simultaneous scheduling [¶0083, 0087-0088 and 0094-0096, the wireless devices being scheduled on the same communication resources in MU-MIMO mode], Bontu in view of Huang does not explicitly teach (see, emphasis), increasing a number of UEs ... based on the spatial separability data satisfying a particular threshold.
	However, Marupaduga teaches, increasing a number of UEs ... based on the spatial separability data satisfying a particular threshold [FIGS. 4-5; column 12, lines 41-54 (at step 510), increasing maximum number of wireless devices able to attach to high frequency carrier based on pairing efficiency meet a threshold; note that the paring efficiency can be based on orthogonality associated with the wireless devices attached to the access node and an angular separation (i.e., spatial separability) required for MIMO pairing for the wireless devices].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Bontu in view of Huang to include the above-mentioned features, as taught by Marupaduga because it would provide the system with the enhanced capability of increasing resource usage in MIMO transmission [column 1, lines 30-62 of Marupaduga].

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bontu et al (US Publication No. 2022/0124731) in view of Huang et al (US Publication No. 2013/0229941) and further in view of Jin et al (US Publication No. 2020/0204233) and further in view of Takano et al (US Publication No. 2022/0174704).

Regarding claim 11, Bontu teaches, a device [FIG. 2; ¶0056 and 0061], comprising: 
a processing system including a processor [¶0071 and 0137-0138, a processor 70 including STI unit], wherein the processing system is communicatively coupled with a plurality of modular antenna panels [FIG. 2; ¶0056, 0061 and 0066-0067, the processor 70 is coupled with MxN subarray of antennas or antenna elements 71]; and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations [FIG. 2; ¶0056, 0061, 0066-0067, 0071 and 0137-0138, a computer readable memory/storage medium comprising computer program that when executed by the processor, causes actions], the operations comprising: 
determining channel cross correlation information relating to a plurality of user equipment (UEs) [FIGS. 7-9; ¶0083-0086 and 0095-0096, (network node 16) determines spatial separability on spatial transmission information (STI) for a  plurality of wireless devices 22 (i.e., a plurality of UEs); see ¶0084, the STI is an angle of arrival (AoA) or a set of power measurements of received signals (i.e., channel information) and see ¶0086, thus the determining of the spatial separability includes a correlation between the STIs of any two wireless devices 22. Thus, the determining of the separability on spatial transmission information (STI) is considered as determining channel cross correlation information (see also, ¶0114, “cross-transmission interference”)], wherein the channel cross correlation information comprises respective channel estimations for the plurality of UEs [FIGS. 7-9; ¶0083-0086 and 0095-0096, note that the determining of the separability on spatial transmission information (STI) comprises respective AoAs or power measurement of received signals for the plurality of WDs 22], and wherein values regarding the channel cross correlation information is normalized [FIGS. 7-9; ¶0083-0086, 0095-0096 and 0106, the powers of the received signals (i.e., information) regarding separability on spatial transmission information (STI) are normalized] ... a correlation coefficient associated with a first UE of the plurality of UEs and a second UE of the plurality of UEs [FIGS. 7-9; ¶0083-0086 and 0095-0096, the determining of the spatial separability includes computing a correlation between the STIs of any two wireless devices 22 (note that one of the two wireless devices is considered as the claimed first UE)]; 
determining whether the correlation coefficient associated with the first UE and the second UE satisfies a correlation threshold [FIGS. 7-9; ¶0083-0086 and 0095-0096, checking if the comparison of the STIs on the correlation associated with the two wireless devices 22 (note that one of the two wireless devices is considered as the claimed first UE) satisfies a criterion threshold (or below a predetermined threshold)]; and 
responsive to determining that the correlation coefficient does not satisfy the correlation threshold [FIGS. 7-9; ¶0083-0086 and 0095-0096, based on the determined correlation of the STIs does not satisfy the criterion threshold], preventing a scheduling priority for the first UE from being increased [FIGS. 7-9; ¶0083-0086 and 0095-0096, (the network node 16) does not schedule or omit (i.e., preventing) scheduling of the two wireless devices 22 on the same communication resources (i.e., scheduling priority for the first UE); note that the scheduling of the wireless devices 22 on the same communication resource is considered as that the wireless devices 22 including the wireless device corresponding to the claimed first UE is selected for coordinated transmission over other wireless device(s) which would not satisfy the criterion threshold)].  
Although Bontu teaches, “determining channel cross correlation information relating to a plurality of user equipment (UEs)” and “determining whether the correlation coefficient associated with the first UE and the second UE satisfies a correlation threshold” as set forth above, Bontu does not explicitly teach (see, emphasis), identifying that a throughput of the first UE satisfies a condition; based on the identifying that the throughput of the first UE satisfies the condition, determining channel cross correlation information.
However, Huang teaches, 
identifying that a throughput of the first UE satisfies a condition; based on the identifying that the throughput of the first UE satisfies the condition, determining channel cross correlation information [FIG. 4; ¶0036-0037 and 0043-0046, determining if the first imperfection of CSI (note that the first imperfection of CSI is determined by a ratio of received NACK messages to received ACK messages (i.e., reciprocal of throughput)) of UE1 is above 1st threshold (i.e., satisfies the condition); output = Y at step 430 of FIG. 4, goes to step 450 where the spatial correlation between the first UE and the at least second UE is estimated/determined].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Bontu to include the above-mentioned features, as taught by Huang because it would provide the system with the enhanced capability of improving MIMO performance by reducing interference between co-scheduled UEs in a more efficient manner [¶0023 of Huang].
Although Bontu in view of Huang teaches, “values regarding the channel cross correlation information is normalized” and “a correlation coefficient associated with a first UE of the plurality of UEs and a second UE of the plurality of UEs” as set forth above, Bontu in view of Huang does not explicitly teach (see, emphasis), the channel cross correlation information is normalized with a correlation coefficient associated with a first UE and a second UE.
However, Jin teaches, channel cross correlation information is normalized with a coefficient associated with a first UE and a second UE [¶0171, correlation matrix of the part of the channel is normalized by a normalization coefficient]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Bontu in view of Huang with the teachings of Jin since such a modification would have involved the mere application of a known technique where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
	Further, although Bontu teaches, “a device, comprising: a processing system including a processor, wherein the processing system is communicatively coupled with a plurality of modular antenna panels” as set forth above, Bontu in view of Huang and Jin does not explicitly teach (see, emphasis), coherent modular antenna panels.
However, Takano teaches, coherent modular antenna panels [FIG. 6B; ¶0093, coherent antenna panels].	
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Bontu in view of Huang and Jin with the teachings of Takano since such a modification would have involved the mere application of a known technique where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 12, Bontu in view of Huang, Jin and Takano teaches, all the limitations of claim 11 and particularly, "the determining whether the correlation coefficient satisfies the correlation threshold" as set forth above, and Bontu further teaches, determining whether the correlation coefficient is less than or equal to the correlation threshold [FIGS. 7-9; ¶0083, 0087 and 0094-0095, determining if the correlation of the STIs of the two wireless devices 22 is below a predetermined threshold].  

Regarding claim 13, Bontu in view of Huang, Jin and Takano teaches, all the limitations of claim 11 as set forth above, and Bontu further teaches, wherein the plurality of UEs is being served in multi-user (Mu)-multiple-input-multiple-output (MIMO) mode [FIGS. 7-9; ¶0083, 0087-0088 and 0094-0096, the wireless devices 22 being scheduled 22 on the same communication resources in MU-MIMO mode].  

Regarding claim 14, Bontu in view of Huang, Jin and Takano teaches, all the limitations of claim 13 and particularly, "the plurality of coherent modular antenna panels" as set forth above, and Bontu further teaches, wherein each modular antenna panel of the plurality of ... modular antenna panels comprises a respective group of antenna elements, resulting in a multiple groups of antenna elements [FIG. 2; ¶0056, 0061 and 0066-0067, MxN subarrays of antennas include a plurality groups of antennas (e.g., M rows (M groups) of antennas, each row including N columns)], and wherein the plurality of UEs is being served in Mu-MIMO mode via the multiple groups of antenna elements  [FIGS. 7-9; ¶0083, 0087-0088 and 0094-0096, the wireless devices 22 being scheduled on the same communication resources in MU-MIMO mode via the MxN subarrays].  

Regarding claim 15, Bontu in view of Huang, Jin and Takano teaches, all the limitations of claim 11 and particularly, “the identifying that the throughput of the first UE satisfies the condition” as set forth above, and Huang further teaches, monitoring a throughput of the first UE [FIG. 4; ¶0036-0037 and 0043-0046, determining if the first imperfection of CSI (note that the first imperfection of CSI is determined by a ratio of received NACK messages to received ACK messages (i.e., reciprocal of throughput)) of UE1 is above 1st threshold; note that the determining requires monitoring], and wherein the identifying that the throughput of the first UE satisfies the condition is based on the monitoring the throughput of the first UE [FIG. 4; ¶0036-0037 and 0043-0046, determining/identifying if the first imperfection of CSI (note that the first imperfection of CSI is determined by a ratio of received NACK messages to received ACK messages (i.e., reciprocal of throughput)) of UE1 is above 1st threshold; note that the determining requires monitoring, thus the determining/identifying is based on the monitoring].

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Hawryluck et al (US Publication No. 2012/0202431) [FIGS. 1-3; ¶0052-0068]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469